Citation Nr: 0901863	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-36 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
pneumonia, identified as restricted lung disease.

2.  Entitlement to service connection for a respiratory 
disorder, diagnosed as chronic obstructive respiratory 
disorder (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1961 to May 
1962.

This matter is on appeal from an October 2004 rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in White River Junction, Vermont.  


FINDINGS OF FACT

1.  The veteran's current respiratory symptoms are manifested 
by COPD and decreased pulmonary function test (PFT) 
performance.  

2.  There are no current symptoms attributable to the 
veteran's service-connected residuals of pneumonia.  

3.  The veteran's COPD was not shown in service or for many 
years thereafter and has not been found to be related to such 
military duty.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
pneumonia, identified as restricted lung disease, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002);  38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 
4.3, 4.6, 4.7, 4.96, 4.97, Diagnostic Codes (DCs) 6604, 6845 
(2008).  

2.  COPD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, as relevant to this case, pulmonary 
conditions are effectively separated into two distinct 
entities: restricted lung disease, for which the veteran is 
service connected, and COPD, for which he is not.  
Restrictive lung disease is characterized by complaints of 
dyspnea and abnormalities in the chest radiograph, such as 
reduction in lung volume, arterial hypoxemia during exercise, 
and an impaired lung diffusing capacity.  COPD, on the other 
hand, is an obstruction that is typically measured by forced 
expiratory volume and is caused by ailments such as long-
standing asthma, cystic fibrosis, bronchiectasis and others.  
See Fishman's Pulmonary Diseases and Disorders, 4th Ed. 
(2008). 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Increased Rating for Residuals of Pneumonia

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

During the pendency of this appeal, VA amended the ratings 
schedule concerning respiratory conditions effective October 
6, 2006.  VA added provisions that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions under DCs 6600, 6603, 6604, 6825-6833, and 6840-
6845.  A review of the regulatory changes reveals that such 
changes which are pertinent to this claim are non-substantive 
in nature, and merely interpret already existing law.  

In this case, the veteran is currently rated at 0 percent for 
restricted lung disease under DC 6845.  In order to warrant a 
compensable rating of 10 percent, he must show a forced 
expiratory volume (FEV-1) of 71-80 percent predicted; a ratio 
of FEV-1 in one second to forced vital capacity (FVC) of 71-
80 percent; or diffusion capacity of the lung for carbon 
monoxide by single breath method (DCLO(SB)) of 66-80 percent 
predicted.  38 C.F.R. § 4.97, DC 6845.  

Post-bronchodilator studies are required when PFTs are 
conducted for disability evaluation purposes, except when the 
results of pre-bronchodilator PFTs are normal or when the 
examiner determines that post-bronchodilator studies should 
not be done and states the reasons why. 38 C.F.R. § 4.96.

Furthermore, ratings under DCs 6600 through 6817, and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under DCs 6819 
and 6820 will not be combined with each other or with DCs 
6600 through 6817 or 6822 through 6847.  A single rating will 
be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.

The Board notes that the veteran has underwent a number of 
PFT examinations that indicate diminished lung performance.  
For example, his July 2004 VA examination, noted his February 
2003 post-bronchodilator PFT results, which included an FEV-1 
of 73 percent, and a FEV-1/FCV ratio of 61 percent.  

Additionally, in May 2004, his post-bronchodilator FEV-1 was 
52 percent, and his FEV-1/FVC ratio was 79 percent, although 
his pre-bronchodilator result 83 percent.  His DCLO was 71 
percent, although it is unclear whether this was done using 
the single breath method, as the diagnostic code requires.  
In a third PFT, performed in July 2004, his FEV-1 was 49 
percent, and his FEV-1/FCV ratio was 58 percent.  

The Board acknowledges that these results-in and of 
themselves-support a compensable rating under DC 6845.  
Significantly, however, while there is (according to medical 
opinions of record) some disagreement as to the origin of 
these PFT results, the overall-e.g., preponderance of-
evidence relates these abnormalities to a nonservice-
connected respiratory disability.  

In this regard, the Board acknowledges that, in statements 
submitted by the veteran in January and March 2005, his 
private treating physician opined that his current condition 
was more likely than not related to his service-connected 
pneumonia.  In particular, the doctor stated that the 
veteran's "history of lung scarring from three separate 
episodes of pneumonia while in the military service may very 
well contribute to a chronic debilitating pulmonary 
condition; mainly bronchiectasis," and that "[t]his may 
present in a very similar fashion as chronic obstructive 
pulmonary disease."  

Significantly, however, a VA examining physician stated in 
July 2004 that the objective findings shown therein were the 
result of a non-service connected COPD and that, "in the 
absence of [a] diagnosis of bronchiectasis, there is no link 
between his pneumonia in 1962 and current pulmonary 
infections."  A subsequent chest CT scan in April 2005 
revealed no significant bronchiectasis appears to support 
this conclusion.  

When considering conflicting medical opinions, the Board may 
favor the opinion of one competent medical expert over 
another if its statement of reasons and bases is adequate to 
support that decision.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Stated another way, the Board decides, in the 
first instance, which of the competing medical opinions or 
examination reports is more probative of the medical question 
at issue.

In weighing the opinion of the VA examiner against the 
opinions of the private physician, the Board finds the VA 
examiner's conclusion to be more probative.  In assigning 
high probative value to this report, the Board notes that the 
examiner had the claims file for review, specifically 
discussed the findings in the claims file, obtained a 
reported history from the veteran, and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the veteran's past medical history or that 
he misstated any relevant fact.  

Moreover, the examiner's rationale is supported by the 
competent evidence of record.  Specifically, the examiner's 
opinion makes plain that a diagnosis of bronchiectasis is 
needed to link his current decreased lung capacity to his 
pneumonia episodes occurring while on active duty service.  A 
subsequent CT scan confirmed the VA's examiner's conclusion 
that the veteran does not have bronchiectasis.  

In contrast, the private physician's opinions do not appear 
to have been based on a review of the claims folder 
(including the medical evidence of record).  In this regard, 
the Board acknowledges the doctor's notation that the 
veteran's "history of lung scarring from three separate 
episodes of pneumonia while in the military service may very 
well contribute to a chronic debilitating pulmonary 
condition, mainly bronchiectasis."  Importantly, however, 
the physician did not specifically state that the veteran has 
bronchiectasis.  Rather, the private doctor merely indicated 
that the VA examiner's clinical diagnosis may be inaccurate, 
in that bronchiectasis may be misread as COPD.  While 
misdiagnoses are a possibility, the Board in this case will 
accept clinical diagnosis as accurate unless a second expert 
opinion observes the same symptomatology and offers an 
alternative diagnosis. 

In any event, in light of the fact that competent evidence 
included in the claims folder supports the VA examiner's 
opinions (see April 2005 CT scan confirming the absence of 
bronchiectasis) rather than the conclusions rendered by the 
private physician, the Board finds the VA examiner's opinion 
to be of great probative value.  The Board, therefore, 
concludes that the veteran's displayed symptoms are not 
related to his service-connected disability.

The Board has also considered the veteran's statements as to 
his worsening disability.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board recognizes that the veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App at 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991). 

In weighing the evidence of record, the Board finds the 
objective medical findings, to be more probative than the 
veteran's own statements.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997); Cartright, 2 Vet. App. at 25 
(interest may affect the credibility of testimony).  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds no evidence that the veteran's 
respiratory disorder has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

Here, his VA examination from July 2004 indicates that he was 
hospitalized for a week in 2003 for pneumonia.  However, this 
does not constitute "frequent periods of hospitalization."  
Furthermore, a January 2005 private physician's note 
indicated that he maintained a full-time job, albeit with 
some difficulty.  Of particular significance to the Board is 
the July 2004 VA examiner's conclusion that the reason for 
the veteran's lost time from work is his upper respiratory 
infections.  Importantly, the examiner did not associate the 
veteran's employment difficulties with his service-connected 
pneumonia residuals.  Therefore, the Board finds that 
referral for an extraschedular evaluation for his respiratory 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, throughout the entire period of the claim, the 
Board finds that the veteran's symptoms do not nearly 
approximate the criteria for a compensable disability rating.  
The veteran's respiratory deficiencies have been associated 
with his nonservice-connected COPD.  As such, the appeal for 
a compensable rating for the service-connected pneumonia 
residuals is denied.  

Service Connection for COPD

As noted above, restrictive lung disease, for which the 
veteran is already service connected, is different from COPD.  
Accordingly, the veteran is also seeking service connection 
for his COPD symptoms

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service treatment records indicate that, at the 
end October 1961, he was diagnosed with bronchopneumonia and 
was hospitalized for approximately three days carrying over 
into November 1961.  While hospitalized, an X-ray 
demonstrated "increased parenchymal markings throughout both 
lung fields with no specific areas of infiltration," as well 
as "bilateral irregularity and tenting of mid-portions of 
the diaphragms due to old pleural adhesions."  

Although he was able to return to regular duty at that time, 
his pneumonia symptomatology persisted, and he was again 
hospitalized in December 1961.  A bronchoscopy performed in 
January 1962 revealed a "diffuse erythema of the main stem 
bronchial mucosa extending to all lobe bronchi," but with no 
"local purulent collections."  In March 1962, he was 
diagnosed with residual post-pneumonic pulmonary fibrosis in 
the left lower lobe.

Due to his recurrent pneumonia, a physical evaluation board 
(PEB) in April 1962 noted the "considerable opacification 
and consolidation of the left basilar lung field with 
obliteration of the costophrenic angle" in an X-ray taken 
during his December 1961 hospitalization.  The PEB concluded 
that he was susceptible to pulmonary infection, which will 
likely give him future difficulty and, in May 1962, he was 
discharged from active duty.  

The Board notes here that the symptomatology shown in-service 
has already been associated with his service-connected 
disability, rather than COPD.  While he had numerous 
occurrences of pneumonia, symptoms such as asthma, cystic 
fibrosis or bronchiectasis were not shown.

Although the veteran's history indicates that he had 
pneumonia a number of times after active duty, including 
three times in 1960, once in 1964 and again in 1978, he first 
symptoms of COPD in the record following active duty service 
are not until approximately December 1994.  Specifically, 
COPD was identified in April 1995.  However, it was noted at 
that evaluation that he had reduced PFT values in December 
1994 that "motivated him to begin to taper his cigarettes."  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1962) and his earliest 
noted symptoms of COPD after active duty service in 1994 
(approximately a 32-year gap).  In this case, record includes 
medical records from March 1989 and February through March 
1988, where he made no complaints of respiratory disorders.  
The Board notes that at least one physician in February 1988 
anticipated respiratory problems by noting "that the veteran 
smokes 11/2 packs per day.  He should stop.  We need to get a 
chest x-ray."  However, there is no complaints indicative of 
COPD during this time, and the veteran's silence when 
otherwise reporting his past medical history constitutes 
negative evidence.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued COPD since active duty service is inconsistent 
with the other evidence of record.  Indeed, while he stated 
that his disorder began in service, the separation 
examination was absent of any complaints.  Moreover, the 
post-service evidence does not reflect treatment related to 
COPD for 32 years following active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for 32 years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's COPD to active duty, despite his contentions to the 
contrary.    

It is clear that the veteran's COPD has been present to at 
least some degree since 1995.  However, the medical records 
often differentiate between his progressing COPD symptoms and 
his symptoms due to his service-connected disability.  For 
example, in February 1999, the veteran was diagnosed with a 
"mild obstructive lung defect, as confirmed by a decrease in 
air flow rate."  Also noted was an "additional restrictive 
lung defect . . . [that could] not be excluded."

Additionally, a series of medical documents, specifically 
from March and April 2001, May, June and December 2002, and 
February 2003 noted continued COPD.  These documents make 
clear that the veteran's COPD has played a role in his 
reduced lung capacity.  However, although some acknowledge 
his past experiences with pneumonia, none of these documents 
attribute this COPD to active duty service.  In fact, the 
Board notes at least two occasions, specifically in February 
1988 and December 1994, his COPD symptoms are correlated to 
his cigarette smoking.  

In this regard, the Board notes the veteran's July 2004 VA 
examiner's opinion.  There, the examiner noted that the 
veteran's pulmonary function was in "gradual decline."  
However, despite a current diagnosis of COPD, the examiner 
concluded that there was "no link between his pneumonia in 
1962 and current pulmonary infections."  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

The Board recognizes the statements submitted by the veteran 
that dispute the VA examiner's opinion.  Specifically, in 
July 2004, the veteran's physician stated his belief that it 
was "possible" that the veteran's current respiratory 
problem is related to his in-service pneumonia.  
Additionally, this same physician clarified in January 2005 
that the veteran "has a history of chronic obstructive 
pulmonary airway disease" that was "more likely than not" 
related to his incidents of pneumonia.  

Also, this private physician noted in March 2005 that the 
veteran's "history of lung scarring from three separate 
episodes of pneumonia while in the military service may very 
well contribute to a chronic debilitating pulmonary 
condition; mainly bronchiectasis.  This may present in a very 
similar fashion as chronic obstructive pulmonary disease."  

As with all types of evidence, it is the Board's 
responsibility to weigh the conflicting medical evidence to 
reach a conclusion as to the ultimate grant of service 
connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board may favor the opinion of one competent 
medical expert over another if its statement of reasons and 
bases is adequate to support that decision.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the 
Board decides, in the first instance, which of the competing 
medical opinions or examination reports is more probative of 
the medical question at issue.

In weighing the opinion of the VA examiner against the 
opinions of the private physician, the Board finds the VA 
examination more probative.  First, the private physician did 
not have the opportunity to review the veteran's claims file, 
specifically his service treatment records, which detail the 
nature of his pneumonia episodes.
 
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran); but see 
Nieves-Rodriguez v. Peake, No. 06-3012 (U.S. Vet. App. Dec. 
1, 2008) (private physicians' failure to review claims file 
does not automatically render their opinions without 
probative value).  

Next, medical examination reports must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) ("a medical opinion . . . must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  

In this case, the Board finds the rationale provided by the 
VA examiner more persuasive than that provided by the private 
physician.  Specifically, the VA examiner consulted a 
pulmonary specialist, who opined that there was no 
relationship between the veteran's current respiratory 
disorder and active duty service, absent a diagnosis of 
bronchiectasis.  A subsequent CT scan confirmed the absence 
of bronchiectasis.  
 
In comparison, the private physician's opinions were not as 
conclusive.  For example, in his July 2004 statement, the 
physician could only say that it was "possible" that the 
veteran's respiratory symptoms were related to active duty 
service.  In his March 2005 statement, he disputed the 
quality of the VA examination diagnosis, rather than the 
opinion.   

The Board recognizes that the private physician's opinion 
that the veteran's current condition was more likely than not 
related to his in-service pneumonia.  However, he never 
offered a basis for his opinion.  The VA examiner, on the 
other hand, specifically stated that the current respiratory 
symptoms could not be related to active duty without a 
diagnosis of bronchiectasis.  Therefore, greater weight is 
assigned to the VA examination.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
respiratory disorder and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the claim is denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to a higher rating, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim.  Specifically, the July 2004 VCAA requested that he 
submit all evidence in his possession that would indicate 
that his respiratory disorder had worsened in severity.
 
Additionally, a December 2006 Statement of the Case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations.

Furthermore, the veteran met with the RO in an informal 
conference and discussed the claim at that time.  There, he 
was informed that his current PFT results were not related to 
his service-connected pneumonia and that he would be allotted 
additional time to dispute the RO's conclusions.  Based on 
this evidence, the veteran can be expected to understand from 
the various communications with the RO what was needed to 
support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim.  Specifically, during the VA 
examination in July 2004, he discussed the signs and symptoms 
of his disability, with particular emphasis on the impact 
that the disability had on his daily life.  For example, he 
described the dyspnea he has when physically exerted.  These 
statements demonstrate his actual knowledge in understanding 
of the information necessary to support his claim for an 
increased rating.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

In regard to the COPD claim, the VCAA duty to notify was 
satisfied by way of a letter sent to the veteran in July 2004 
that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim for additional lung compensation and of his and 
VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of his COPD claim.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records, 
as well as private treatment records, including PFT results.  
Furthermore, a specific VA medical opinion pertinent to the 
issues on appeal was obtained in July 2004.  Finally, the 
veteran had the opportunity to personally discuss his claims 
with the RO, as was recorded by informal conference reports 
in June 2003 and January 2005. Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 

ORDER

A compensable rating for residuals of pneumonia, identified 
as restricted lung disease, is denied.

Service connection for COPD is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


